DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a final in response to the Amendments and Remarks filed 10/08/2021.
Claims 1 to 9 were amended and Claims 10 to 20 were added. 
Applicant’s IDS submission is acknowledged and provided herewith. 
Claims 1-20 are now pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-5, 7, 9-10, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0160608 A1 to Hill et al. (hereinafter Hill). 

Regarding Claim 1, and similarly recited Claims 17-18, and 20, (Currently Amended) Hill discloses a recognition system in a game parlor in which a game table is provided, the recognition system comprising: 
a game recording device including at least one imaging device configured to capture a state of chips stacked on  the game table as an image (figs. 3-4, [0047] discloses imaging stacks of chips on a casino table); and 
a chip determination device configured to:
	analyze the image to generate a wager determination corresponding to a number  of chips bet by a player, a type of the chips bet by the player, or both ([0050]-[0052], [0069] teaches tabulating the number of classified chips; [0109], [0115] teaches using a neural network to classify the image of the chips to determine the chip kind); 
store a characteristic of an image of a predetermined state of one or more of the chips, wherein the characteristic represents a condition that corresponds to the predetermined state, the condition associated with an incorrect wager determination ([0080], [0083], [0115]-[0116] 
Hill discloses output an indication that the wager determination is uncertain in response to a determination that the image obtained from the imaging device includes the characteristic, but does not expressly teach that said alert signal is displayed.  In the context of monitoring the chips for wager tracking Hill teaches outputting a displayed alert signal. ([0040] teaches that in the context of wager tracking an alarm signal to alert the dealer includes an “audible or visual alert in proximity to the game table.”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s system to signal the dealer of an unclear determination with Hill’s system to signal the dealer of a wager mistake (which explicitly includes a visual alert). The combination constitutes the repeatable and predictable result of simply applying Hill’s visual alert, described in reference to a wager alert, to Hill’s system to signal the dealer of an unclear determination, which is simply silent as to the type of alert. 

Regarding Claim 2, (Currently Amended) Hill discloses the recognition system according to claim 1, wherein[[:]] the chip determination device includes an artificial intelligence device, configured to learn from a plurality of images that include one or more characteristics that caused wager determinations generated prior to the wager determination to be uncertain ([0124] discloses training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error 

Regarding Claim 4, (Currently Amended) Hill discloses the recognition system according to claim 1, wherein the game recording device is configured to assign an index or a time to [[an]] the image, or is configured to assign a tag specifying a stacking state of the chips such that a record of [[the]] a game can be analyzed subsequently by the chip determination device ([0040] discloses tracking the game with images of stacked chips and tagging them for subsequent analysis, see steps 206-212).  

Regarding Claim 5, (Currently Amended) Hill discloses the recognition system according to claim 1, wherein the chip determination device includes a second artificial intelligence device configured to learn from a plurality of images used in one or more wager determinations prior to the wager determination, wherein each of the one or more wager determinations was correct ([0115]-[0116], [0124] discloses training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set,” i.e., this training happens on the basis of both correct and incorrect determinations).   

Regarding Claim 7, (Currently Amended) Hill discloses the recognition system according to claim 1, wherein the predetermined state corresponds to a state in which a next chip is recognized while two or more in a vertical direction are not recognized, and wherein the recognition system is further configured to output and display a second indication that the wager determination is uncertain 

Regarding Claim 9, (Currently Amended) Hill discloses a recognition system comprising: 
a recording device including at least one imaging device configured to record an image of one or more targets (figs. 2-4, [0047] discloses imaging stacks of chips on a casino table) ; and 
a determination device including an artificial intelligence device configured to generate a determination of a quantity of types of the one or more targets ([0069] teaches tabulating the number of classified chips; [0109] teaches using a neural network to classify the image of the chips to determine the chip kind);
wherein the determination device is further configured to: 
learn from a plurality of images in which the one or more of the targets were in one or more states such that the determination device generated an incorrect determination of a quantity of the targets, a type of the targets or both;  identify a presence of the one or more states in the image (([0124] discloses training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” [0130] discloses that the training happens on the basis of an error in determination in the chip determination device). 
Hill discloses output an indication that the wager determination is uncertain in response to a determination that the image obtained from the imaging device includes the characteristic, but does not expressly teach that said alert signal is displayed.  In the context of monitoring the chips for wager tracking Hill teaches outputting a displayed alert signal. ([0040] teaches that in the context of wager 

Regarding Claim 10, (New) Hill discloses the recognition system of claim 9, wherein the determination device is further configured to: 
determine that an accuracy of the determination is less than or equal to a threshold accuracy based on recognition that the one or more targets is in the one or more of the states ([0124]); and 
output an indication that the determination is uncertain ([0116]).  

Regarding Claim 13, (New) Hill discloses the recognition system of claim 9, wherein the one or more targets are gaming chips, and wherein at least a portion of the recognition system is deployed in a game parlor (figs. 2-4 depicts image detection of stack chips used in gaming).  

Regarding Claim 14, (New) Hill discloses the recognition system of claim 9, further comprising a determination correctness determining device configured to assess a correctness of the determination ([0115]-[0116]).  







Claims 3, 6, 11-12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0160608 A1 to Hill et al. (hereinafter Hill) in view of U.S. Patent Application Publication 2017/0161987 A1 to BULZACKI et al. (hereinafter Bulzacki). 



Regarding Claim 3, (Currently Amended) Hill discloses the recognition system according to claim 2, wherein the chip determination device is further configured to: 
analyze an image of the game recording device when the wager determination is uncertain ([0050]-[0052], [0069] teaches tabulating the number of classified chips; [0109], [0115] teaches using a neural network to classify the image of the chips to determine the chip kind; see rejection of Claim 1). However Hill is silent regarding “determine whether a cause of uncertainty in the wager determination is a first state in which the chips stacked on the game table overlap each other or a second state in which a part of or an entire single chip is hidden by other chips; and store data associated with the cause.”  

In a related invention, in the field of automated casino chip detection Bulzacki teaches system, processes and devices for monitoring betting activities using bet recognition devices and a server.  Each bet recognition device has an imaging component for capturing image data for a gaming table surface. Bulzacki discloses determine whether a cause of uncertainty in the wager determination is a first state in which the chips stacked on the game table overlap each other or a second state in which a part of or an entire single chip is hidden by other chips ([0012] teaches determining the presence of obstacles, that is determining that an unclear determination is a state of obstruction and [0061] teaches 
Bulzacki teaches optical classification of chips on a casino table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s casino chip detection system with Bulzacki’s casino chip detection system (which explicitly teaches detecting chips obstructing other). The combination constitutes the predictable result of simply applying Bulzacki’s chip obstruction detection to Hill’s casino chip detection system. This cannot be considered a non-obvious improvement over the prior art. Bulzacki does not expressly disclose that said obstruction determination is stored. However, examiner notes that both the concept and advantage of storing data that is already detected by a computer would have been obvious to incorporate with predictable result and without undue experimentation. 


Regarding Claim 6. (Currently Amended) Hill in view of Bulzacki discloses the recognition system according to claim 1, wherein the chip determination device is configured to analyze a second image recorded by a second imaging device when the wager determination is uncertain ([0170] discloses that a low image confidence score may be used to activate triggers such as requesting additional images with a moved camera).  

Regarding Claim 11, (New) Hill in view of Bulzacki discloses the recognition system of claim 9, further comprising an output device configured to display a representation of the determination, wherein the output device includes at least one of a monitor and a headset (Bulzacki, [0026]-[0027]).  

Regarding Claim 12, (New) Hill discloses the recognition system of claim 9, but is silent regarding wherein at least one of the one or more states corresponds to a state in which: 

a first target of the targets is hidden by a second target of the targets, or 
a halation state in which a contrast of the image is lowered.  
Bulzacki discloses a first target of the targets at least partially overlaps a second target of the targets, a first target of the targets is hidden by a second target of the targets, or a halation state in which a contrast of the image is lowered ([0012] teaches determining the presence of obstacles, that is determining that an unclear determination is a state of obstruction and [0061] teaches that this obstruction is caused by the stacks of chips blocking one another, “chips may not be uniformly stacked, chips may be obscuring one another”).

Bulzacki teaches optical classification of chips on a casino table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s casino chip detection system with Bulzacki’s casino chip detection system (which explicitly teaches detecting chips obstructing other). The combination constitutes the predictable result of simply applying Bulzacki’s chip obstruction detection to Hill’s casino chip detection system. This cannot be considered a non-obvious improvement over the prior art. Bulzacki does not expressly disclose that said obstruction determination is stored. However, examiner notes that both the concept and advantage of storing data that is already detected by a computer would have been obvious to incorporate with predictable result and without undue experimentation. 

Regarding Claim 15, and similarly recited Claim 19, (New) Hill discloses the recognition system of claim 14, but fails to explicitly disclose wherein the determination correction determining device is further configured to: 
receive radio frequency identification (RFID) information from the one or more targets;

Bulzacki discloses: 
receive radio frequency identification (RFID) information from the one or more targets ([0066], [0068], [0104], [0105]);
generate a second determination of a number and a type of targets based on the RFID information ([0066], [0068], [0104], [0105]); 
compare the second determination and the determination to assess a correctness of the determination ([0104]-[0105], [0110]-[0112]); and 
provide an indication of the correctness of the determination to the determination device ([0104]-[0105], [0110]-[0112]).  
Bulzacki teaches optical classification of chips on a casino table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s casino chip detection system with Bulzacki’s casino chip detection system (which explicitly teaches detecting chips obstructing other). The combination constitutes the predictable result of simply applying Bulzacki’s chip obstruction detection to Hill’s casino chip detection system.

Regarding Claim 16, and similarly recited Claim 19, (New) Hill in view of Bulzacki disclose the recognition system of claim 15, wherein the determination device uses the indication of the correctness of the determination as learning data to enhance an accuracy of subsequent determinations of a type and number of the targets (Hill, [0115]-[0116], [0124]).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0160608 A1 to Hill et al. (hereinafter Hill) in view of U.S. Patent Application Publication 2003/0062491 A1 to Livingston et al. 

Regarding Claim 8, (Currently Amended) Hill discloses the recognition system according to claim 1, but fails to disclose wherein the chip determination device is further configured to: 
generate a comparison of a first number of chips determined from a height of the chips and a second number of chips determined by analyzing an image of a state of the chips; 
in response to the first number of chips being different from the second number of chip, determine, based on the comparison, that the wager determination is uncertain, and display an output indicating that the determination is uncertain.  

In the field of stacked object counting, Livingston discloses a comparison of a number of stacked objects determined from a height of the objects and a number determined by analyzing an image of a state of the objects, and in a case where the numbers are different, the object determination device determines that it is the image of the predetermined state ([0012] and [0044] teaches comparing the height of a stack of discs with a separately counted number of discs, and the “error checking module compares the results from each of the independent methods of calculating the number of discs 14 in the stack 12, and confirms consistency between the two.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s casino chip counting system with Livingston’s disc counting system (which explicitly teaches comparing two methods of stacked object counting). The combination constitutes the predictable result of simply applying Livingston’s teaching for redundant 

Response to Arguments/Remarks

Applicant’s arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
As an initial matter, the rejections under 35 U.S.C. 112(f) for Claims 1 to 9 and the double patenting rejections of Claims 1 to 9 are hereby respectfully withdrawn in light of Applicant’s amendments.
Examiner finds that Hill and Bulzacki discloses the newly amended claim requirements (see the detailed analysis of the updated claims below). In particular, Applicant argues that Hill does not disclose that the system outputs an indication that the wager determination is uncertain in response to a determination that an image of the chip stack includes a characteristic indicating that the wager determination is incorrect. Examiner respectfully disagrees. Hill discloses outputting an alert signal to the dealer in response to an inaccurate determination. In the context of monitoring the chips for wager tracking Hill discloses outputting a displayed alert signal ([0040] discloses that in the context of wager tracking an alarm signal to alert the dealer includes an “audible or visual alert in proximity to the game table.”). Additionally, Hill discloses identifying the probability that a chip is a recognized chip at paragraph [0109]. In paragraph [0116]-[0120], it teaches determining that the chip is an unknown chip (i.e., has a characteristic that corresponds to an inaccurate detection) by comparing to stored authorized chip signatures within a stored specified tolerance, “If the signature pattern of the chip matches more than one of the authorized signatures within a specified tolerance, the ABRS-IPPR notifies the parent ABRS system that itis unable to determine the value of a chip in the stack. The . 

Conclusion
Claims 1-20 are examined above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715